DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 4, 11, and 18 are objected to because of the following informalities:  
Claims 4, 11, and 18 recites “a artificial fracture” and should recite “an artificial fracture”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 7 - 9, 12, 14 – 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0236064) in view of Arro (US 2019/0234205) and Holman et al. (US 2017/0248719).  
Regarding independent claim 1, Li teaches a method for generating a fracability model of a subterranean formation, the method comprising: 
coring and collecting rock cores from a plurality of geographical locations in the subterranean formation (paragraph 15: a "core sample" refers to a sample of subterranean formation that is usually taken during or after drilling a well); 
capturing a plurality of core images of the rock cores (paragraph 15: the term "digital core sample" refers to a core sample that has been imaged or digitally constructed using a digital system; paragraph 18: these images may then be catalogued to create a library of characterized subterranean formations, which may be used to predict the characteristics (e.g., geomechanical properties) of previously uncharacterized subterranean formations).  
Li does not expressly disclose generating, by a computer processor and based on the plurality of core images, a plurality of artificial fracture counts of the rock cores, and computing, by the computer processor and based on the plurality of artificial fracture counts, a first fracture density curve corresponding to a first geographical location of the plurality of geographical locations, however Li does disclose examples of formation characteristics important in fracturing applications include fracture type, fracture density, fracture distributions, fracture generating mechanisms, and the like (paragraph 20).  Arro discloses the fracture density can be computed as the ratio of the area of the fractures intercepting a three-dimensional (3D) shape, such as a sphere, to the volume of 3D shape, which is equivalent to counting fractures along the perpendicular to the fractures and defining fracture density as the number of fractures per unit length obtained from an image log (paragraph 16).  Holman discloses a fracture density curve interpreted every 4 inches along the lateral portion of well (paragraph 86 and Figure 3).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Li's system to calculate fracture density based on a number of fractures along a unit length, as taught by Arro, and generate a fracture density curve based on the values of the fracture density, as taught by Holman.  One would be motivated to do so because improve accuracy of the fracture density curve (paragraph 14).  
Li teaches generating, by the computer processor and based on the first fracture density curve, a first fracability measure curve of the rock cores (paragraph 20: formation characteristics generally referred to as the "fracturability" of a subterranean formation, and fracturability may be a quotient ("aggregate fracturability quotient") that considers at least one fracture characteristic of a subterranean formation); and 
generating, by the computer processor and based at least on the first fracability measure curve, a fracability model of the subterranean formation (paragraph 36: a formation fingerprinting database is generally an electronic database (typically storable on a computer-related or machine-readable media) that stores images of subterranean formations, the formation fingerprinting database may also catalog (or annotate) one of: a fracturing characteristic, an aggregate fracturability quotient, or both wherein aggregate fracturability quotient may be a value that indicates one of: a subsequent operation to use a particular formulation of treatment fluid to use, a proppant size to use, a critical drawdown pressure to control proppant flowback, a well placement in tight formations for drainage optimization, a wellbore, a perforation hole stability, a volume of liquid(s) to use in a treatment, a volume of proppant(s) to use in a treatment, a treatment pressure, and an equipment specification, and the formation fingerprinting database may also include a characteristic of the subterranean formation selected from the group consisting of: mineralogy, rock texture, porosity, grain size distribution, natural fracture, best practice procedure, and combinations thereof).  

Regarding dependent claim 2, the combinations of Li’s, Arro’s, and Holman’s systems teaches computing, by the computer processor and based on the plurality of artificial fracture counts, a second fracture density curve corresponding to a second geographical location of the plurality of geographical locations; and generating, by the computer processor and based on the second fracture density curve, a second fracability measure curve of the rock cores, wherein generating the fracability model is further based on the second fracability measure curve (Arro, paragraph 16: the fracture density can be computed as the ratio of the area of the fractures intercepting a three-dimensional (3D) shape, such as a sphere, to the volume of 3D shape, which is equivalent to counting fractures along the perpendicular to the fractures and defining fracture density as the number of fractures per unit length obtained from an image log; Li, paragraph 15: core samples from reservoir rock and analyzes key properties of the reservoir rock, such as porosity, permeability, wettability, etc.; Holman, paragraph 86 and Figure 3: fracture density curve).  

Regarding dependent claim 5, the combination of Li’s and Arro’s systems teaches wherein computing the first fracture density curve comprises: generating a first artificial fracture count corresponding to a pre-determined depth window at a first depth along one or more rock cores of the first geographical location; and generating a second artificial fracture count corresponding to the pre-determined depth window at a second depth along the one or more rock cores of the first geographical location, wherein the first depth and the second depth are separated by half of the pre-determined depth window (Arro, paragraph 16: counting fractures along the perpendicular to the fractures and defining fracture density as the number of fractures per unit length.  Examiner notes that counting fracture density in a core sample at two unit lengths is equivalent to determine two fracture density values at a predetermined length).  

Regarding dependent claim 7, Li teaches performing, based at least on the fracability model, a field operation of the subterranean formation (paragraph 36: an aggregate fracturability quotient, or both wherein aggregate fracturability quotient may be a value that indicates one of: a subsequent operation to use a particular formulation of treatment fluid to use, a proppant size to use, a critical drawdown pressure to control proppant flowback, a well placement in tight formations for drainage optimization, a wellbore, a perforation hole stability, a volume of liquid(s) to use in a treatment, a volume of proppant(s) to use in a treatment, a treatment pressure, and an equipment specification).  

Regarding claims 8, 9, 12, 14 – 16, and 19, claims 8, 9, 12, 14 – 16, and 19 are similar in scope as to claims 1, 2, 5, and 7, thus the rejections for claims 1, 2, 5, and 7 hereinabove are applicable to claims 8, 9, 12, 14 – 16, and 19.  Li teaches a computer system for generating a fracability model of a subterranean formation, comprising: a processor; and a memory coupled to the processor and storing instructions, the instructions, when executed by the processor (paragraph 32: processor and memory storing instructions executed by the processor).  Li teaches a non-transitory computer readable medium storing instructions executable by a computer processor for generating a fracability model of a subterranean formation, the instructions (paragraph 37).  

Claim(s) 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0236064) in view of Arro (US 2019/0234205) and Holman et al. (US 2017/0248719) and Klenner et al. (US 2020/0386093).  
Regarding dependent claim 3, Li does not expressly disclose generating, based on the plurality of core images, an artificial intelligence (Al) fracture model of the rock cores, wherein generating the plurality of artificial fracture counts is based on the Al fracture model.  Klenner discloses machine-learning analysis is utilized on the data features, such as the number of fractures (paragraph 44).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Li's system to utilize machine learning to determine fracture counts.  One would be motivated to do so because this would help improve accuracy of generated data to determine fracturability.  

Regarding dependent claim 4, Li does not expressly disclose wherein the Al fracture model is trained, during a machine learning training phase, based on distinct characteristics of a artificial fracture and a fracture barrier.  Klenner discloses machine-learning analysis is utilized on the data features, such as fracture patterns and fracture barrier (paragraphs 29 and 30).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Li's system to utilize machine learning to generated AI model based on fracture patterns and fracture barriers.  One would be motivated to do so because this would help improve accuracy of generated data to determine fracturability.  

Regarding claims 10, 11, 17, and 18, claims 10, 11, 17, and 18 are similar in scope as to claims 3 and 4, thus the rejections for claims 3 and 4 hereinabove are applicable to claims 10, 11, 17, and 18.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2013/0236064) in view of Arro (US 2019/0234205) and Holman et al. (US 2017/0248719) and Official Notice.  
Regarding dependent claim 6, Li does not expressly disclose wherein generating the first fracability measure curve comprising: applying a mathematical smoothing function to the first fracture density curve.  Examiner takes Official Notice that the concept of smoothing a curve and the advantage of anti-aliasing are extremely well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify the combination of Li’s, Arro’s, and Holman’s systems to utilize a smoothing function on the fracture density curve.  One would be motivated to do so because this would provide anti-aliasing for displaying a curve.  

Regarding claims 13 and 20, claims 13 and 20 are similar in scope as to claim 6, thus the rejection for claim 6 hereinabove is applicable to claims 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612